Citation Nr: 0015297	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98- 17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 13, 1995, 
for an award and payment of monetary benefits for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from July 1963 to 
July 1967, and from December 8-29, 1990.  He was in the Navy 
reserves from May 1976 to April 1982, and the Air Force 
National Guard from May 1982 to December 1993.  He was in 
Vietnam from January to December 1966, and in Saudi Arabia in 
December 1990.  

By rating action in February 1997 service connection was 
granted for PTSD, rated 30 percent, from June 13, 1995.  The 
veteran filed a notice of disagreement as to the rating in 
March 1997, and to the effective date in June 1997.  
According to a Report of Contact in September 1997, he stated 
that if he was granted a 50 percent evaluation for his PTSD, 
"I will consider this a grant of benefits and will satisfy 
my appeal."  A rating action in September 1997 increased the 
evaluation to 50 percent, made effective from June 13, 1995.  
Accordingly, the Board finds that by this statement the 
veteran "express[ed] a clear intent to limit the issue on 
appeal," and that his statement plainly established that the 
increased rating benefit sought had been granted.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993); Holland v. Brown, 9 Vet. 
App. 324, 329-330 (1996).  This interpretation of the 
veteran's action was confirmed by the veteran's 
representative at the hearing before the Board in January 
2000 when the representative noted that the veteran only 
wished to continue an appeal as to the effective date issue.  
(Transcript (T.) at p. 3)  Accordingly, the only issue before 
the Board is entitlement to an earlier effective date.  

The appellant provided testimony before a traveling member of 
the Board sitting at Seattle, Washington, in March 2000.  


FINDINGS OF FACT

1.  The veteran's original claim for disability benefits in 
July 1969 did not include any reference to a psychiatric 
disorder or indicate that he was seeking service connection 
for a psychiatric disability.

2.  The August 14, 1969, private medical record noting, among 
other disorders "stress syndrome" was not an informal claim 
for service connection for an acquired psychiatric disorder 
because it did not identify the benefit sought: it did not 
specify a psychiatric disability and did not indicate the 
veteran was seeking service connection for a psychiatric 
disability.

3.  There were no complaints or findings of an acquired 
psychiatric disorder on VA examination in October 1969.  

4.  His original claim was denied by rating action in April 
1970, and he was so notified.  

5.  His claim for service connection for PTSD was received 
June 13, 1995, and he was diagnosed with PTSD in October 
1996.


CONCLUSION OF LAW

An effective date earlier than June 13, 1995 for a grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107(a), 5110(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.151, 3.155, 3.157(a), 3.160(b), 3.400(b)(2)(i) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151(a) (1999)

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  When a claim has been filed which meets the 
requirements of Sec. 3.151 or Sec. 3.152, an informal request 
for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155 (a)(b)(c) (1999)

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157(a) (1999)

The definition of an original claim, is an initial formal 
application on a form 
prescribed by the Secretary. (See Secs. 3.151, 3.152).  A 
pending claim is an application, formal or informal, which 
has not been finally adjudicated.  A finally adjudicated 
claim is an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of 1 year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 C.F.R. § 3.160 (b)(c)(d) (1999).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999)

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400(b)(2)(i) (1999).


Factual Background

Service medical records from the appellant's first period of 
active service show that he was hospitalized in March 1967 
with delirium, disorientation, photophobia, and fever.  The 
diagnosis was fever of undetermined origin.  It was noted 
that he probably had an acute viral illness with perhaps some 
"hyperreactivity, that is, emotionally."  When treated for 
complaints of muscle cramps in late May 1967, his 
hospitalization in March was noted, and that it was indicated 
that he had a psychogenic component to his illness.  Two 
previous hospitalizations with no definite diagnosis being 
made were also reported.  The impression was no significant 
disease, and suspect psychophysiological reaction.  

The appellant's original claim for disability benefits was 
received in July 1969.  He reported a skin condition, sinus 
condition, headaches, right leg injury, malaria, and 
hepatitis, all related to his service in Vietnam.  He 
reported treatment by Dr. R. Laviolette, for sinus, fever, 
hepatitis, and skin, from July 1967 to date.  

Received August 15, 1969, was a certificate from Dr. 
Laviolette, showing treatment for the appellant, from 
September 1967 to July 1969, for dermatitis, flu syndrome, 
bronchitis, and URI's (upper respiratory infection's).  
Examinations in January and July 1968 were reported to be 
normal, but for each there was a diagnosis of "stress 
syndrome."  The nature of the "stress syndrome" was not 
further clarified.  

The appellant was provided VA examination in October 1969, 
with no recorded complaints or findings of a psychiatric 
disorder.  It was noted that he experienced a fracture of the 
upper dorsal spine in a car accident in September 1969.  

In January and March 1970, the appellant was informed that 
his claim was deferred, as there were difficulties in 
obtaining his military medical records.  

His medical records were subsequently received, and by rating 
action in April 1970, service connection was denied for 
malaria, hepatitis, right leg injury, sinusitis and a skin 
disorder.  The record shows that a letter informing the 
appellant of the denial of his disability claim was dictated 
in April 1970.  

In March 1991 a claim was filed for disability benefits for 
the appellant, to include dermatitis, a stomach disorder, 
headaches, and sinusitis.  Received in support of the 
appellant's claim, in July 1991, were copies of private 
medical records variously dated in the 1980's that show no 
treatment for an acquired psychiatric disorder.  Additional 
information received in support of the claim, in August 1991, 
included private hospital records dated in July 1969, showing 
sudden onset of strange behavior, with the notation of a 
similar episode in Vietnam two years before he had no fever.  
The impression was acute brain syndrome of unknown etiology.  
A carbon copy of the report was sent to Dr. Laviolette.  None 
of these records show the claimant intended to submit a claim 
with VA for service connection for an acquired psychiatric 
disability.

Medical examinations from 1982 to 1993, associated with the 
appellant's reserve service do not reflect any complaints or 
findings of a chronic acquired psychiatric disorder.  

The appellant, in a statement in December 1993, requested 
transfer of his folder, and that he be scheduled for Agent 
Orange and Persian Gulf examinations.  He also asked that if 
a compensation claim was not pending that his letter be 
accepted as an "informal claim."  He submitted similar 
statements in July 1994, and in October 1994 he specified the 
disorders for which he was seeking compensation.  He did not 
mention PTSD.  

He was provided general medical examination in May 1995 for 
stomach pain, headaches, sinus condition, skin rashes, and 
joint and jaw aches.  Agent Orange and Persian Gulf 
examinations in June 1995 were without any findings of an 
acquired psychiatric disorder.  

The appellant, in a statement dated June 2, 1995, and 
received June 13, 1995, stated that had he been aware that 
Dr. Laviolette "thought he was suffering from PTSD back in 
1969" and had he know what it was, he might have been able 
to resolve some of his problems before they became serious.  
He noted that he was going to his doctor and explain what Dr. 
Laviolette thought and then ask help for PTSD.  

The appellant was provided VA psychiatric examination in 
October 1996.  The Axis I diagnosis included PTSD.  By rating 
action in February 1997 service connection was granted for 
PTSD, rated 30 percent, from June 13, 1995.  A rating action 
in September 1997 increased the evaluation to 50 percent, and 
retained the effective date.  

The appellant provided testimony before a traveling member of 
the Board sitting at Seattle, Washington, in March 2000.  


Analysis

The appellant contends that the effective date for his award 
of PTSD should be in 1969, based on Dr. Laviolette's medical 
certificate.  

The appellant's original claim for disability benefits in 
July 1969 was specific for medical problems but did not 
include reference to any acquired psychiatric disorder.  The 
medical certificate from Dr. Laviolette submitted in support 
of that claim included a notation of "stress syndrome."  
The determining question presented to the Board is whether 
the medical certificate constituted an informal claim for 
service connection for an acquired psychiatric disability, 
including PTSD, under 38 C.F.R. § 3.155.  The Board finds the 
answer is no.  

The notation of "stress syndrome" is obviously on its face 
not medical diagnosis of PTSD.  While a simple plain language 
reading of this notation is sufficient to establish that 
fact, the Board notes in passing that the diagnosis of PTSD 
was not even recognized as part of the psychiatric 
nomenclature until years later.  Indeed, exactly what Dr. 
Laviolette meant by "stress syndrome" is by no means clear.  
The notation of "stress syndrome" was not continued in the 
reports concerning medical visits after July 1968.  There was 
no finding of any "stress syndrome" on VA examination in 
October 1969, and in fact the appellant did not refer to any 
such problem at the time.  Furthermore, there is nothing in 
the record from this physician that shows that the veteran 
was seeking service connection for a psychiatric disability.  
The regulations governing an informal claim require that it 
"identify the benefit sought.''  Here, there is nothing to 
show that the "stress syndrome" was either an acquired 
psychiatric disability, or even if it was, that the veteran 
was seeking service connection for an acquired psychiatric 
disability.   KL v. Brown, 5 Vet. App. 205 (1993).  
Accordingly, the medical certificate from Dr. Laviolette was 
not an informal claim for service connection for PTSD or an 
acquired psychiatric disorder in general.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.

Medical records received in 1991 show that the appellant 
exhibited delusional and irrational behavior in July 1969, 
and the diagnosis was acute brain syndrome, of unknown 
etiology.  The appellant's spouse related the 1969 incident 
to a similar incident in service, two years before.  The 
incident in March 1967 showed the appellant to be with 
delirium, disorientation, photophobia, and fever.  The 
military diagnosis was fever of undetermined origin.  The 
Board notes that the July 1969 hospital record was sent to 
Dr. Laviolette, and even though he saw the appellant in July 
1969, he made no diagnosis of any brain syndrome or stress 
disorder.  The Board must also point out that the 1991 
receipt of the brain syndrome record is also not an informal 
claim for PTSD as it does not relate to PTSD or a psychiatric 
disability that can be related to service, and does not show 
the claimant was seeking service connection at that time.  

The Board has also reviewed communications from the appellant 
after 1969, and prior to June 1995, without finding anything 
remotely resembling a claim for service connection for PTSD.  
In passing the Board points out that in regard to the 
appellant's June 1995 claim for PTSD, that the effective date 
is the date of receipt of a claim or the date when 
entitlement arose, whichever is the later.  PTSD was 
medically demonstrated in October 1996; however the issue 
before the Board is earlier effective date.  



ORDER

An effective date earlier than June 13, 1995, for an award 
and payment of monetary benefits for post-traumatic stress 
disorder, is denied



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

